             Case 1:19-cr-00437-AKH Document 91 Filed 10/27/20 Page 1 of 2
               Case 1:19-cr-00437-AKH Document 90 Filed 10/23/20 Page 1 of 2


         HARRIS
    ST. LAURENT
                                                            October 23, 2020

    BYECF
    Hon. Alvin K. Hellerstein
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

                     Re :     United States v. David Wa ner et. al. 19-cr-437

    Dear Judge Hellerstein:

             My firm represents defendant Marc Lawrence in this matter.

            I write to respectfully request that the Court modify Mr. Lawrence 's conditions ofrelease
    so as to require two financially responsible persons as co-signers on his personal recognizance
    bond instead of the current three. The government, through AUSA Ravi, consents to this request.

            On June 26, 2019, this Court set certain conditions ofrelease for Mr. Lawrence, including
    that he obtain the signatures of three financially responsible persons as co-signers on his personal
    recognizance bond. (Docket No . 8). While certain other conditions of Mr. Lawrence 's release were
    modified, (Docket No . 31 ), the requirement that Mr. Lawrence obtain three financially responsible
    person as co-signers was not and Mr. Lawrence did obtain three such signatories. (Docket No. 33).

            Approximately one year after the Court imposed these conditions, one of those signatories
    informed the government and undersigned counsel that she wished to be relieved of her obligations
    under the personal recognizance bond. To that end, on June 3, 2020, the undersigned moved this
    Court, with the consent of the government (AUS As Ravi and Kamal) to relieve that co-signer of
    her obligations under the bond and to allow Mr. Lawrence to remain at liberty while he attempted
    to obtain another financially responsible person to co-sign the bond. (Docket No. 63). On June 5,
    2020, this Court granted that request. (DocketNo. 64) .

             Since that time, Mr. Lawrence has been diligently attempting to obtain another co-signer
     for the bond and undersigned counsel has been regularly updating the Court about his attempts.
     (Docket Nos 67, 69, 71, 73, 75, 77, 79 , 82, 85). Unfortunately, despite his best efforts, Mr.
     Lawrence has not been able to obtain another financially responsible person to serve as a co-signer
     on his personal recognizance bond.

            Mr. Lawrence respectfully requests that the conditions of release be modified so that he
     can remain at liberty with two financially responsible persons as co-signers instead of three.




ANDREW ST. LAURENT     ANDREW@HS-LAW . COM           I   DIRECT (646) 248 - 60 10


HS-LAW.COM    MA IN (212) 397 - 3370   I   FAX (202) 202 - 6206   I   40 WALL STREET . 5 3R D FLOOR , NEW YORK , NY 10005
        Case 1:19-cr-00437-AKH Document 91 Filed 10/27/20 Page 2 of 2
          Case 1:19-cr-00437-AKH Document 90 Filed 10/23/20 Page 2 of 2

Page 2 of 2
October 23, 2020

        Mr. Lawrence has complied with all of the conditions of his release; has made all necessary
Court appearances, including most recently at the change-of-plea hearing held on Monday October
19, 2020; and has had no contact with law enforcement. In addition, Mr. Lawrence is currently
employed as a Practice Manager and Administrator, at Miss Mary, a psychological and behavioral
health practice providing services to children in the greater Orlando area (http ://missmary.info/our-
team.html).

       In light of these circumstances, we would respectfully request that the Court modify Mr.
Lawrence's conditions of release to allow him to remain at liberty on the current personal
recognizance bond, which is signed by two financially responsible persons, Dr. Hal Lawrence and
Deborah Long. The government, through AUSA Ravi, consents to this request.

                                                               Respectfully,

                                                                d/w      ,Jluv
                                                               Andrew St. Laurent

cc:     AUSA Jilan Kamal, Esq. (by ECF)
        AUSA Sagar Ravi , Esq. (by ECF)
